    


AMENDMENT NO. 4
TO CREDIT AGREEMENT
AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of November 21, 2017 (this
"Amendment"), entered into by and among MICROSEMI CORPORATION, a Delaware
corporation (the "Borrower"), the undersigned Subsidiary Guarantors, MORGAN
STANLEY SENIOR FUNDING, INC. ("MSSF"), as administrative agent (in such
capacity, the "Administrative Agent") and the undersigned Term A Lenders, Term B
Lenders and Revolving Lenders.
PRELIMINARY STATEMENTS:
WHEREAS, the Borrower, the several banks and other financial institutions or
entities party thereto as lenders, the Administrative Agent and MSSF, as
collateral agent, entered into that certain Credit Agreement, dated as of
January 15, 2016 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time prior to the date hereof, the "Credit
Agreement"; capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement);


WHEREAS, the Borrower desires to amend the Credit Agreement to decrease the
Applicable Margin in respect of the Term B Loans, and to make certain other
amendments as may be agreed by the Borrower, the Lenders party hereto, and the
Administrative Agent;


WHEREAS, the Borrower, the undersigned Lenders and the Administrative Agent have
agreed to amend the Credit Agreement as hereinafter set forth; and


1.
WHEREAS, MSSF is acting as sole arranger and sole bookrunner for this Amendment
(in such capacities, the "Sole Arranger").



NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement . The Credit Agreement is,
effective as of the date hereof and subject to the satisfaction (or waiver) of
the conditions precedent set forth in Section 3, hereby amended as follows:
(a)    Section 1.1 of the Credit Agreement is hereby amended by adding the
following new definitions thereto in proper alphabetical order:
"Amendment No. 4": that certain Amendment No. 4 to Credit Agreement, dated as of
November 21, 2017, among the Borrower, the Subsidiary Guarantors, the
Administrative Agent, the Term A Lenders party thereto, Term B Lenders party
thereto, and the Revolving Lenders party thereto.
"Amendment No. 4 Effective Date": the date on which all of the conditions
contained in Section 3 of Amendment No. 4 have been satisfied or waived by the
Administrative Agent.


"LCA Election": Borrower’s election to treat a Permitted Acquisition or other
Investment permitted hereunder as a Limited Condition Acquisition.


"LCA Test Date": as defined in Section 1.2(g).






--------------------------------------------------------------------------------

    


"Limited Condition Acquisition": any Permitted Acquisition or other Investment
permitted hereunder by Borrower or one or more of its Restricted Subsidiaries
whose consummation is not conditioned on the availability of, or on the
obtaining of, third party financing.


(b)    The table in the definition of "Applicable Margin" in Section 1.1 of the
Credit Agreement is hereby amended to revise the row labelled "Term B Loans" to
read as follows:
 
Eurodollar Loans
Base Rate Loans
Term B Loans
2.00%
1.00%



(c)    The definition of "Capital Expenditures" in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
""Capital Expenditures": for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding (a)
expenditures financed with any Reinvestment Deferred Amount, (b) expenditures
made in cash to fund the purchase price for assets acquired in Permitted
Acquisitions or the Acquisition or other Investment permitted hereunder or
incurred by the Person acquired in the Permitted Acquisition or the Acquisition
or other Investment permitted hereunder prior to (but not in anticipation of)
the closing of such Permitted Acquisition or the Acquisition or other Investment
permitted hereunder and (c) expenditures made with cash proceeds from any
issuances of Capital Stock of the Borrower or any Restricted Subsidiary or
contributions of capital made to the Borrower."
(d)    Clause (b)(2) of the definition of "pro forma basis" or "pro forma
effect" in Section 1.1 of the Credit Agreement is hereby amended to change "12
months" to "18 months".
(e)    The definition of "Loan Documents" in Section 1.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:
""Loan Documents": this Agreement, the Security Documents, the Notes, the Fee
Letter, Amendment No. 1, the 2016 Increase Term Joinder, Amendment No. 2, the
2017 Increase Term Joinder, Amendment No. 3, the 2017 Increase Revolving
Joinder, Amendment No. 4, and each Issuer Document."
(f)    Section 1.2 of the Credit Agreement is hereby amended by adding the
following new clause immediately following clause (f) thereof:
"(g)    Notwithstanding anything to the contrary in this Agreement, for purposes
of (i) measuring the relevant financial ratios and basket availability with
respect to the incurrence of any Indebtedness (including any Incremental Term
Facilities or Incremental Revolving Facility) or Liens or the making of any
Investments or Restricted Payments or (ii) determining compliance with the
representations and warranties or the occurrence of any Default or Event of
Default, in each case, in connection with a Limited Condition Acquisition, if
Borrower has made an LCA Election with respect to such Limited Condition
Acquisition, the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date on which the definitive documentation
with respect to such Limited Condition Acquisition is entered into (the "LCA
Test Date") and, if, after giving pro forma effect to the Limited




--------------------------------------------------------------------------------

    


Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
Fiscal Quarter ending prior to the LCA Test Date, a Default or Event of Default
shall not then have occurred and be continuing and Borrower could have taken
such action on the relevant LCA Test Date in compliance with such financial
ratio, basket, representation or warranty, such financial ratio, basket,
representation or warranty and such condition with respect to the lack of
Default or Event of Default shall be deemed to have been complied with. For the
avoidance of doubt, such ratios and other provisions shall not be tested at the
time of the consummation of such Limited Condition Acquisition and, if Borrower
has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any financial ratio or basket
availability on or following the relevant LCA Test Date and prior to the earlier
of (x) the date on which such Limited Condition Acquisition is consummated or
(y) the date the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such financial ratio or basket availability shall be calculated
(and tested) (I) on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated until such time as the applicable Limited Condition Acquisition has
actually closed or the definitive agreement with respect thereto has been
terminated and (II) with respect to the making of any Restricted Payments, on a
standalone basis without giving effect to such Limited Condition Acquisition and
other transactions in connection therewith."


(g)    Section 2.4(a) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows.
"Borrower Request. The Borrower may at any time and from time to time after the
Closing Date by written notice to the Administrative Agent elect to request the
establishment of one or more new term loan facilities or an increase in any
existing tranche of Term Loans (each, an "Incremental Term Facility") with term
loan commitments (each, an "Incremental Term Loan Commitment") in an aggregate
principal amount, when combined with the aggregate amount of Incremental
Revolving Commitments under Section 3.16) and all Incremental Equivalent Debt
under Section 2.5, not in excess of: (i) $300,000,000 plus (ii) the aggregate
amount of all voluntary prepayments of Term Loans and voluntary prepayments of
Revolving Loans with a corresponding permanent reduction of the Revolving
Commitments plus (iii) the maximum amount of additional Loans that could be
incurred by the Borrower at such time without causing the Consolidated Secured
Leverage Ratio to be greater than 4.00 to 1.0, calculated after giving pro forma
effect to the incurrence of such additional amount and the use of proceeds
thereof, excluding the cash proceeds of any Incremental Term Loans or
Incremental Revolving Commitments and assuming the full amount of any
Incremental Revolving Commitments are borrowed (whether or not funded or
outstanding) (it being understood and agreed that unless notified by the
Borrower, (I) the Borrower shall be deemed to have utilized, amounts of the type
described in clause (iii) above prior to the utilization of amounts under
clauses (i) or (ii) above and (II) Loans may be incurred in respect of any or
all of clauses (i), (ii) and (iii) above, and the proceeds from any such
incurrence in respect of clauses (i), (ii) and (iii) above, may be utilized in a
single transaction by, first, calculating the incurrence in respect of clause
(iii) above (without giving effect to any incurrence in respect of clause (i) or
(ii)), second, calculating the incurrence in respect of clause (ii) above and,
third, calculating the incurrence in respect of clause (i) above); provided that
the Borrower may redesignate any such Indebtedness originally designated as
incurred pursuant to clause (i) above if, at the time of such redesignation, the
Borrower would be permitted to incur under clause (iii) the aggregate principal
amount of Indebtedness being so redesignated (for purposes of clarity, with any
such redesignation having the effect of increasing the Borrower’s ability to
incur indebtedness under clause (i) above as of the date of such redesignation
by the amount of such Indebtedness so redesignated); and in minimum




--------------------------------------------------------------------------------

    


increments of $10,000,000 (or such lesser minimum increments as the
Administrative Agent shall agree in its sole discretion) (the foregoing amount,
the "Available Incremental Amount"). Notwithstanding anything in this Agreement
to the contrary, any Incremental Term Loans the proceeds of which are used to
repay or otherwise redeem, repurchase or retire Term Loans or Senior Notes shall
not utilize any portion of the Available Incremental Amount and shall not reduce
the Available Incremental Amount. Each such notice shall specify (i) the date
(each, a "Term Loan Increase Effective Date") on which the Borrower proposes
that the Incremental Term Loan Commitment shall be effective, which shall be a
date not less than ten (10) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such earlier date as the
Administrative Agent shall agree in its sole discretion) and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations."
(h)    Section 4.1(b) of the Credit Agreement is hereby amended to replace the
reference to "the Amendment No. 2 Effective Date" with a reference to "the
Amendment No. 4 Effective Date".
(i)    Section 7.9(b) of the Credit Agreement is hereby amended to replace the
reference to "$10,000,000" with a reference to "$25,000,000".
(j)    Section 7.9(d)(ii) of the Credit Agreement is hereby amended by changing
the first reference therein to "any Restricted Subsidiary" to instead be a
reference to "any other Loan Party".
(k)    Section 8.3(k) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
"assignments, licenses, leases or subleases granted to third parties or the
Borrower or any Restricted Subsidiary in the ordinary course of business which,
individually or in the aggregate, do not materially detract from the value of
the Collateral taken as a whole or materially interfere with the business of the
Borrower and its Restricted Subsidiaries;"


(l)    Section 8.5(g) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
"assignments, licenses or sublicenses with respect to Intellectual Property,
leases or subleases granted to third parties in the ordinary course of business
which, in the aggregate, do not materially detract from the value of the
Collateral taken as a whole or materially interfere with the business of the
Loan Parties and their Restricted Subsidiaries;"


(m)    Section 8.5(n) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
"the abandonment or other Disposition of Intellectual Property rights (including
allowing any registrations or any applications for registration of any
Intellectual Property rights to lapse or go abandoned) to the extent the
Borrower determines in its reasonable business judgment that (i) such
Intellectual Property rights are not commercially reasonable to maintain under
the circumstances and (ii) such Disposition would not materially interfere with
the business of the Borrower and its Restricted Subsidiaries;"






--------------------------------------------------------------------------------

    


(n)    Section 8.5(r) of the Credit Agreement is hereby amended to replace the
words "for all such Dispositions from the Closing Date" with the words "during
any fiscal year".
(o)    Section 8.7 of the Credit Agreement is hereby amended to replace the
words "any Person" in the initial paragraph thereof with the words "any other
Person".
(p)    Section 8.7(h) of the Credit Agreement is hereby amended to delete the
words "by any Loan Party" in such Section.
(q)    Section 8.13 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:
"Negative Pledge Clauses. Enter into or suffer to exist or become effective any
agreement that prohibits, limits or imposes any condition upon the ability of
the Borrower or any Restricted Subsidiary to create, incur, assume or suffer to
exist any Lien upon any of its property or revenues, whether now owned or
hereafter acquired other than (a) this Agreement, the other Loan Documents, the
Senior Notes Indenture, Incremental Equivalent Debt, the Overnight Facility, a
Replacement Facility and other agreements governing such Indebtedness, (b) any
agreements governing any purchase money Liens or Capital Lease Obligations
otherwise permitted hereby (in which case, any prohibition or limitation shall
only be effective against the assets financed thereby), (c) any agreement
governing any Junior Indebtedness so long as the restrictions set forth therein
are no more restrictive than the corresponding provisions in the Loan Documents,
(d) any restrictions with respect to a Restricted Subsidiary imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary, (e) any agreement of a Foreign Subsidiary governing Indebtedness
permitted to be incurred or permitted to exist under Section 8.2 and (f)
customary restrictions in leases, subleases, licenses or asset sale agreements
otherwise permitted hereby so long as such restrictions may relate to the assets
subject thereto, (g) customary restrictions contained in Indebtedness incurred
pursuant to Section 8.2 (provided that such restrictions do not restrict the
Liens securing the Obligations), (h) restrictions arising in connection with
cash or other deposits permitted under Sections 8.3 or 8.7 and limited to such
cash or deposit, (i) customary provisions restricting assignment of any
agreement entered into in the ordinary course of business, (j) restrictions
arising by reason of applicable Law, rule, regulation or order or the terms of
any license, authorization, concession or permit, (k) customary restrictions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted hereunder and applicable solely to such joint venture or the
Capital Stock of such joint venture or in organizational documents of entities
in which Borrower or any Restricted Subsidiary owns a minority interest
applicable to such entity and the Capital Stock of such entity, and (l)
restrictions on cash or other deposits or net worth imposed by customers,
suppliers or landlords or required by insurance, surety or bonding companies, in
each case, under contracts entered into in the ordinary course of business."
SECTION 2.    Reference to and Effect on the Loan Documents
(a)    On and after the Effective Date (as defined below), each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the "Credit Agreement", shall mean and be a reference to the
Credit Agreement, as amended by this Amendment.




--------------------------------------------------------------------------------

    


(b)    The Credit Agreement, as specifically amended by this Amendment, and the
other Loan Documents are, and shall continue to be, in full force and effect,
and are hereby in all respects ratified and confirmed.
(c)    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.
(d)    The Borrower and each other Loan Party hereby (i) ratifies and reaffirms
all of its payment and performance obligations, contingent or otherwise, under
each of the Loan Documents (including, without limitation, Amendment No. 1, the
2016 Increase Term Joinder, Amendment No. 2, the 2017 Increase Term Joinder, the
2017 Increase Revolving Joinder and Amendment No. 3) to which it is a party,
(ii) ratifies and reaffirms each grant of a lien on, or security interest in,
its property made pursuant to the Loan Documents (including, without limitation,
the grant of security made by such Loan Party pursuant to the Guarantee and
Collateral Agreement) and confirms that such liens and security interests
continue to secure the Secured Obligations under the Loan Documents, including
without limitation, all Secured Obligations resulting from or incurred pursuant
to this Amendment, in each case subject to the terms thereof, and (iii) in the
case of each Subsidiary Guarantor, ratifies and reaffirms its guaranty of the
Guarantor Obligations (as defined in the Guarantee and Collateral Agreement)
pursuant to the Guarantee and Collateral Agreement.
(e)    This Amendment shall be deemed a Loan Document for all purposes under the
Credit Agreement.
SECTION 3.    Conditions to Effectiveness of Section 1 of the Amendment .
Section 1 of this Amendment shall become effective as of the date on which the
following conditions shall have been satisfied (or waived) (the "Effective
Date"):
(a)    The Administrative Agent shall have received counterparts of this
Amendment duly executed by the Borrower, the Subsidiary Guarantors, the Term B
Lenders party hereto (which Term B Lenders shall constitute all of the Term B
Lenders under the Credit Agreement after giving effect to Section 5 below) and
the other Lenders party hereto (which, together with the Term B Lenders party
hereto, shall constitute the Required Lenders);
(b)    After giving effect to this Amendment and the transactions contemplated
hereby (i) each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents shall be true and correct in all material
respects on and as of the Effective Date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date), and (ii) no Default or Event of Default shall
have occurred and be continuing or would result from the borrowings to be made
on the Effective Date;
(c)    The Administrative Agent shall have received a legal opinion of O’Melveny
& Myers LLP, counsel to the Loan Parties, addressed to the Administrative Agent
and the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent;
(d)    The Administrative Agent shall have received a certificate of the
Borrower substantially in the form of Exhibit F to the Credit Agreement (with
such modifications as necessary to make such certificate applicable to the
transactions contemplated pursuant to this Amendment) with appropriate
insertions and attachments including the certificate of incorporation of the
Borrower certified by the relevant authority of the jurisdiction of organization
of the Borrower;




--------------------------------------------------------------------------------

    


(e)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower confirming compliance with the conditions
precedent set forth in clause (b) of this Section 3; and
(f)    The Borrower shall have paid (or substantially concurrently with the
satisfaction of the other conditions set forth herein, on the Effective Date,
shall pay) (i) the fee set forth in Section 4 of the engagement letter, dated
November 9, 2017, executed by the Borrower and the Sole Arranger, and (ii) all
reasonable and documented costs and expenses of the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment (including the reasonable and documented fees, disbursements and other
charges of Shearman & Sterling LLP as special New York counsel to the
Administrative Agent) to the extent invoiced one (1) Business Day prior to the
Effective Date.


SECTION 4.    Representations and Warranties . The Borrower hereby represents
and warrants to the Administrative Agent that:
(a)    on and as of the date hereof (i) it has all requisite corporate or other
power and authority to enter into and perform its obligations under this
Amendment, the Credit Agreement as amended hereby and the other Loan Documents
to which it is a party, and (ii) this Amendment has been duly authorized,
executed and delivered by it; and
(b)    this Amendment, and the Credit Agreement as amended hereby, constitute
legal, valid and binding obligations of the Borrower, enforceable against it in
accordance with their respective terms, subject only to any limitation under
Laws relating to (i) bankruptcy, insolvency, reorganization, moratorium or
creditors’ rights generally; and (ii) general equitable principles including the
discretion that a court may exercise in the granting of equitable remedies.


SECTION 5.    Replacement of Lenders . If any Term B Lender declines or fails to
consent to this Amendment by returning an executed counterpart of this Amendment
to the Administrative Agent on, or prior to, 12:00 p.m. (noon) New York City
time, on November 16, 2017 (the "Consent Deadline"), then pursuant to and in
compliance with the terms of Sections 4.13, 11.1 and 11.6 of the Credit
Agreement, such Term B Lender may be replaced and its commitments and/or
obligations purchased and assumed by either a new Term B Lender or an existing
Term B Lender which is willing to consent to this Amendment upon execution of
this Amendment (which will also be deemed to be the execution of an Assignment
and Assumption Agreement substantially in the form of Exhibit A hereto).


SECTION 6.    Costs and Expenses The Borrower agrees that all reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder or in connection herewith (including, without limitation,
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent (provided that such fees, charges and disbursements shall not include
fees, charges and disbursements for more than one counsel plus one local counsel
in each relevant jurisdiction)), are expenses that the Borrower is required to
pay or reimburse pursuant to Section 11.5 of the Credit Agreement.




--------------------------------------------------------------------------------

    


SECTION 7.    Execution in Counterparts . This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this
Amendment by facsimile transmission or electronic mail (in ".pdf" or similar
format) shall be effective as delivery of an original executed counterpart
hereof.
SECTION 8.    GOVERNING LAW . THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 9.    WAIVER OF RIGHT OF TRIAL BY JURY . EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment No. 4 to Credit
Agreement to be executed by their respective authorized officers as of the date
first above written.


MICROSEMI CORPORATION, as Borrower


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Executive Vice President, Chief Financial Officer, and Treasurer


MICROSEMI CORP. - MASSACHUSETTS, as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Chief Financial Officer, Treasurer, and Secretary


MICROSEMI CORP. – POWER PRODUCTS GROUP, as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Chief Financial Officer and Secretary


MICROSEMI CORP. – RF POWER PRODUCTS, as Subsidiary Guarantor


By: /s/ Steven G. Litchfield    
Name: Steven G. Litchfield
Title: President, Chief Executive Officer, Chief Financial Officer, and
Secretary


MICROSEMI CORP. – ANALOG MIXED SIGNAL GROUP, as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Vice President, Chief Financial Officer, Secretary, and Treasurer


MICROSEMI FREQUENCY AND TIME CORPORATION, as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Secretary














    

--------------------------------------------------------------------------------





MICROSEMI SEMICONDUCTOR (U.S.) INC., as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Chief Financial Officer and Corporate Secretary


MICROSEMI STORAGE SOLUTIONS, INC., as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Chief Financial Officer and Treasurer


MICROSEMI SOLUTIONS (U.S.), INC., as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Chief Financial Officer and Treasurer


MICROSEMI CORP. – POWER MANAGEMENT GROUP, as Subsidiary Guarantor


By: /s/ John W. Hohener    
Name: John W. Hohener
Title: Vice President, Chief Financial Officer, Secretary, and Treasurer


MICROSEMI SOC CORP., as Subsidiary Guarantor


By: /s/ Esam Elashmawi        
Name: Esam Elashmawi
Title: President, Chief Financial Officer, and Secretary


    
 

--------------------------------------------------------------------------------






MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent


By: /s/ Jonathon Rauen    
Name: Jonathon Rauen
Title: Authorized Signatory




    

--------------------------------------------------------------------------------






LENDER SIGNATURE PAGES


[On file with the Administrative Agent.]


    

--------------------------------------------------------------------------------






EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
Reference is made to the Credit Agreement, dated as of January 15, 2016 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the "Credit Agreement"), among Microsemi Corporation, a Delaware
corporation (the "Borrower"), Morgan Stanley Senior Funding, Inc., as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the "Collateral Agent"), the Lenders from time to time party thereto
and Morgan Stanley Senior Funding, Inc., as administrative agent (in such
capacity, and together with its successors and assigns in such capacity, the
"Administrative Agent"). Capitalized terms used herein that are not defined
herein shall have the meanings given to them in the Credit Agreement.


1.    The Assignor identified on Schedule l hereto (the "Assignor") and the
Assignee identified on Schedule 1 hereto (the "Assignee") agree as follows:
2.    The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the "Assigned Interest") in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.
3.    The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
organizational power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iii) the interest being assigned by the
Assignor hereunder is free and clear of any lien, encumbrance or other adverse
claim; (b) makes no representation or warranty and assumes no responsibility
with respect to the financial condition of the Borrower, any of its respective
Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of its respective Subsidiaries or any other obligor of any of
their respective obligations under the Credit Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto; and (c) attaches any Notes held by it evidencing the Facilities and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Notes, if any, for a new Note or Notes payable to the
Assignee and (ii) if the Assignor has retained any interest in the Facilities,
requests that the Administrative Agent exchange the attached Notes, if any, for
a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment being made hereby (and after giving effect to any other
assignments which have become effective on the Assignment Effective Date).
4.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption and has full organizational power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the financial statements delivered pursuant to
Section 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, the Agents or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the Agents to
take such action as agent on its behalf and to exercise such powers




--------------------------------------------------------------------------------





and discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Agents by the terms thereof, together with such powers as are incidental
thereto; (e) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with its terms all the obligations
which by the terms of the Credit Agreement are required to be performed by it as
a Lender including, if it is organized under the laws of a jurisdiction outside
the United States, its obligations pursuant to Section 4.10(g) of the Credit
Agreement; (f) confirms that it satisfies the requirements set forth in
Section 11.6(b) of the Credit Agreement; (g) represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type; (h) if it is a Non‑U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to Sections 4.10(g) and 11.6(g) of the Credit
Agreement, duly completed and executed by such Assignee; and (j) it is an
"Eligible Assignee".
5.    The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment and Assumption or the Trade Date described in
Schedule 1 hereto (the "Assignment Effective Date"). Following the execution of
this Assignment and Assumption, it will be delivered to the Administrative Agent
for acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).
6.    Upon such acceptance and recording, from and after the Assignment
Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement in respect of [the][each] Assigned Interest (including payments
of principal, interest, fees and other amounts) to [the][the relevant] Assignor
for amounts which have accrued to but excluding the Assignment Effective Date
and to [the][the relevant] Assignee for amounts which have accrued from and
after the Assignment Effective Date. Notwithstanding the foregoing, the
Administrative Agent shall make all payments of interest, fees or other amounts
paid or payable in kind from and after the Assignment Effective Date to
[the][the relevant] Assignee.
7.    From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party to the Credit Agreement but shall continue to be entitled to
the benefits of Sections 4.9, 4.10, 4.11 and 11.5 of the Credit Agreement;
provided, to the extent applicable, that the Assignor continues to comply with
the requirements of Section 4.10(g) of the Credit Agreement).
This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.






--------------------------------------------------------------------------------







Schedule 1 to
Assignment and Assumption
Name of Assignor: _________________
Name of Assignee: _________________
[Effective Date of Assignment and Assumption] [Trade Date]1: ______________
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
[Term A/Revolving] [Commitment/Loan]
 
 
[$__________]





Principal Amount Assigned
Commitment/Loans Percentage Assigned2
$_____
___.______%





[Name of Assignee]
[Name of Assignor]
By:     
Name:
Title:
By:     
Name:
Title:











________
1 
To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

2 
Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.







--------------------------------------------------------------------------------







Accepted:
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By:
        
Name:
Title:

[Consented To:]3 
[MICROSEMI CORPORATION,
as Borrower]
By:

Name:
Title:

[MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent]
By:

Name:
Title:

[    ]4,
as Issuing Lender]
By:
        
Name:
Title:

[MORGAN STANLEY SENIOR FUNDING, INC.,
as Swingline Lender]
By:

Name:
Title:

_____
3 
See Section 11.6 of the Credit Agreement to determine whether the consent of the
Borrower, Issuing Lenders, Swingline Lender and/or Administrative Agent is
required.

4 
If consent of Issuing Lenders required.





